DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew R. Frontz on July 8, 2022.

	The following claims have been amended as follows:

1.	(Currently Amended) A computer-implemented method comprising:
	receiving a network flow with a copy-to-CPU bit in an active configuration;
	identifying one or more packets in the network flow when the one or more packets conform to a flow sampling rate;
	in response to a determination that additional packets are not required for generating flow metrics, setting the copy-to-CPU bit to an inactive configuration;
	generating the flow metrics from the one or more packets; and
	transmitting the flow metrics.
	
2.	(Original) The method of claim 1, further comprising transmitting the flow metrics to one or more assurance platforms.

3.	(Cancelled).

4.	(Original) The method of claim 1, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified.

5.	(Original) The method of claim 1, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets.

6.	(Original) The method of claim 1, further comprising:
	determining whether additional packets from the network flow are needed to generate the flow metrics; and
	in response to determining that additional packets are needed, identifying one or more additional packets from the network flow.
	
7.	(Original)  The method of claim 6, wherein the determining whether additional packets from the network are needed is based on a sequence or threshold value.

8.	(Currently Amended) A system comprising:
at least one processor; and
at least one memory storing instructions which when executed causes the at least one processor to:
	receive a network flow with a copy-to-CPU bit in an active configuration;
	identify one or more packets in the network flow when the one or more packets conform to a flow sampling rate;
	in response to a determination that additional packets are not required for generating flow metrics, set the copy-to-CPU bit to an inactive configuration;
	generate the flow metrics from the one or more packets; and
	transmit the flow metrics.
	
9.	(Original) The system of claim 8, further comprising instructions, which when executed, causes the at least one processor to transmit the flow metrics to one or more assurance platforms.

10.	(Cancelled).

11.	(Original) The system of claim 8, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified.

12.	(Original) The system of claim 8, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets.

13.	(Original) The system of claim 8, further comprising instructions, which when executed, causes the at least one processor to:
	determine whether additional packets from the network flow are needed to generate the flow metrics; and
	in response to determining that additional packets are needed, identify one or more additional packets from the network flow.
	
14.	(Original)  The system of claim 13, wherein the determination of whether additional packets from the network are needed is based on a sequence or threshold value.

15.	(Currently Amended) At least one non-transitory computer readable medium storing instructions which when executed causes the at least one processor to:
	receive a network flow with a copy-to-CPU bit in an active configuration;
	identify one or more packets in the network flow when the one or more packets conform to a flow sampling rate;
	in response to a determination that additional packets are not required for generating flow metrics, set the copy-to-CPU bit to an inactive configuration;
	generate the flow metrics from the one or more packets; and
	transmit the flow metrics.
	
16.	(Cancelled). 

17.	(Original) The at least one non-transitory computer readable medium of claim 15, wherein the flow sampling rate denotes a proportion of packets in the network flow to be identified.

18.	(Original) The at least one non-transitory computer readable medium of claim 15, wherein the flow metrics are generated based on one or more network characteristics applied to the one or more packets.

19.	(Original) The at least one non-transitory computer readable medium of claim 15, further comprising instructions, which when executed, causes the at least one processor to:
	determine whether additional packets from the network flow are needed to generate the flow metrics; and
	in response to determining that additional packets are needed, identify one or more additional packets from the network flow.
	
20.	(Original)  The at least one non-transitory computer readable medium of claim 19, wherein the determination of whether additional packets from the network are needed is based on a sequence or threshold value.

21. (New) The at least one non-transitory computer readable medium of claim 15, further comprising instructions, which when executed, causes the at least one processor to:
	transmitting the flow metrics to one or more assurance platforms.

22. (New) The method of claim 1, wherein the copy-to-CPU bit is set to the inactive configuration via a logical OR operation. 

23. (New) The system of claim 8, wherein the copy-to-CPU bit is set to the inactive configuration via a logical OR operation. 
 

                                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-9, 11-15, 17-23 (renumbering as 1-20 respectively) are allowed.

Claims 1, 8, 15 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying one or more packets in the network flow when the one or more packets conform to a flow sampling rate; 	in response to a determination that additional packets are not required for generating flow metrics, setting the copy-to-CPU bit to an inactive configuration; generating the flow metrics from the one or more packets; and transmitting the flow metrics.”


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473